Citation Nr: 0730387	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  01-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disability other than first-degree atrioventricular block, to 
include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to July 
1959. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

When the case was most recently before the Board in June 
2006, it was decided in part and remanded in part.  While the 
case was in remand status, the RO granted service connection 
for first-degree atrioventricular block, but continued its 
denial with respect to any other cardiovascular disorder, to 
include hypertension.  The Board has modified its statement 
of the issue accordingly.


FINDING OF FACT

Neither hypertension nor any other cardiovascular disorder, 
with the exception first-degree atrioventricular block, was 
not present within one year of the veteran's discharge from 
service, nor is any such disorder etiologically related to 
service .


CONCLUSION OF LAW

A cardiovascular disability other than first-degree 
atrioventricular block, to include hypertension, was not 
incurred in or aggravated by active duty, and its incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for cardiovascular 
disability other than first-degree atrioventricular block, to 
include hypertension.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, and notice of the type of evidence necessary to 
establish a disability rating and effective date, by letter 
mailed in June 2006, after its initial adjudication of the 
claim.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claim in April 2007.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

The Board notes that the veteran's representative cited in 
the August 2007 informal hearing the regulation that permits 
the Board to obtain an advisory medical opinion.  That 
regulation provides that the Board may obtain an advisory 
medical opinion from an independent medical expert when, in 
its opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2007).  
However, the necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that the VA opinions address the matters pertinent to a 
resolution of the issue.  In addition, as discussed below, 
there is no competent medical opinion that contradicts the VA 
opinions.  Accordingly, there is essentially no controversy 
with respect to the medical evidence.  The Board therefore 
finds that an advisory opinion is not necessary.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease, to include hypertension, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is currently in effect for a 
cardiovascular disorder, diagnosed as first-degree 
atrioventricular block.  The veteran also maintains that he 
has hypertension that is related to his military service.

Service medical records show that the veteran was found to 
have an irregular heart rhythm in December 1957.  Electro-
cardiographs were conducted in January 1958 and April 1958, 
and abnormal tracings were noted.  However, they do not show 
that he was found to have hypertension or any other chronic 
heart disorder.  Blood pressure readings during service are 
as follows: 

November 1955	|	116/76
December 1957	|	120/85
May 1959		|	116/64

The report of examination for discharge in May 1959 shows 
that the veteran's heart and vascular system were found to be 
normal on clinical evaluation.  Although the post-service 
medical evidence of record shows that the veteran currently 
has hypertension, there is no post-service medical evidence 
of such diagnosis until many years after the veteran's 
discharge from service, or of a nexus between the veteran's 
current hypertension, or any heart disability other than 
first-degree atrioventricular block, and his military 
service.  Moreover, a VA physician who examined the veteran 
and reviewed the claims folder in October 2006 has opined 
that the veteran's hypertension is not etiologically related 
to his military service.  In addition, on re-examination in 
February 2007, the same VA examiner stated the opinion that 
none of the cardiac abnormalities seen on echocardiogram 
examination would likely be secondary to the veteran's 
service-connected first-degree atrioventricular block.  

Although the evidence includes an October 2004 opinion from 
the veteran's private physician, H.S.A., M.D., indicating 
that the veteran's current hypertension "dates back to his 
days in the service and is apparently well documented," the 
Board finds that this opinion is not as persuasive as the 
October 2006 and February 2007 opinions.  First, as discussed 
above, the service records do not document a diagnosis of 
hypertension or blood pressure readings that are consistent 
with hypertension.  VA regulations define hypertension for 
compensation purposes as a condition where the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  

Second, the Board notes that Dr. H.S.A. stated that he has 
only treated the veteran since 1990.  He therefore has no 
first-hand knowledge of the veteran's condition in service.  
Moreover, there is no indication that he reviewed the service 
medical records.  His use of the word "apparently" would 
indicate that his statement is based on the veteran's account 
and not on a review of the medical record.  By contrast, the 
VA examiner reviewed and discussed the veteran's medical 
records, including his service medical records.  The Court 
has held that post-service reference by an examiner to 
injuries sustained in service that is not accompanied by a 
review of service medical records by that examiner is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  See also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].

There is no competent medical evidence that purports to 
relate the veteran's hypertension, or any heart disability 
other than first-degree atrioventricular block, to his 
military service.  In essence, the evidence of a nexus 
between a current heart disability and his military service 
is limited to the veteran's own statements to VA and to his 
physician.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  


ORDER

Entitlement to service connection for cardiovascular 
disability other than first-degree atrioventricular block, to 
include hypertension, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


